                                                                             filed
                                                                         IN C'..ERK'S OFHCE
                                                                     U.S. DISTRICT COURT ED.N.Y.
UNITED STATES DISTRICT COURT                                         .      IAN 22 2D20 *
c A CTUDXT mcTPTrT nT7 XTPW vnpii^
EASTERN DISTRICT OF NEW YORK

MILDRED GUY and LYNETTE GUY                                      ^    ;BROOKLYN OFFICE
                                    Plaintiffs,
                                                                     MEMORANDUM & ORDER
                - against -
                                                                     l:18-CV-02620(RJD)(RLM)
THE AUTOMOBILE INSURANCE
COMPANY OF HARTFORD CONNECTICUT
A/K/A TRAVELERS INSURANCE AND US
BANK HOME MORTGAGE,

                                    Defendants.
                                                                 X

DEARIE,District Judge:

        Plaintiff Lynette Guy ("Plaintiff)' brings this suit pro se against The Automobile

Insurance Company of Hartford Connecticut("Travelers") and U.S. Bank Home Mortgage

("U.S. Bank")(collectively,"Defendants")for claims related to water damage in Plaintiffs

residence. Plaintiff sues for breach of contract, bad faith, negligence, contribution and

indemnification, deceptive business practices, violation ofthe National Flood Insurance Act

("NFIA"),civil conspiracy, failure to train and conspiracy under 42 U.S.C. § 1983 and § 1985,

discrimination under the Fair Housing Act("FHA")and Equal Credit Opportunity Act

("ECOA"), and intentional and negligent infliction of emotional distress. Defendants seek

dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6). Travelers also seeks a declaration

that it has no further obligation to Mildred and Lynette Guy in connection with a February 2014

property damage claim imder an insurance policy issued by Travelers to Mildred Guy. Plaintiff

has not filed opposition papers. Defendants' motions to dismiss are granted, and Travelers'

motion for declaratory judgment is granted in part.




 Plaintiff Mildred Guy has passed away since filing this suit.
                                                BACKGROUND


         Travelers issued to Mildred Guy a homeowner's insurance policy ("Policy" or

"Contract")for the premises located at 115-17 174^ Street in St. Albans, New York

("Property"). Travelers Mot., ECF No. 36, Mem. at 1, Ex. A. In December 2007, Mildred Guy

executed a mortgage and conveyed a security interest in the Property. U.S. Bank Mot., ECF No.

38, Mem. at 2, Ex. B. The mortgage was assigned to U.S. Bank in August 2013. Id at Ex. C.

Plaintiff alleges that from February 8,2014 onward, her residence^ was "plagued with water

damages,toxic mold,fungus, dust, crumbling plaster, dilapidated ceiling and walls," to the point

of being uninhabitable. First Amended Compl., ECF No. 13,                     5, 8("FAC" or "Complaint").

Plaintiff claims that the Property sustained over $150,000 worth of water damage, and she and

Mildred Guy spent over $50,000 in repairs. Id                6-7. Plaintiff alleges that Travelers^ provided
"partial payments for the water damage" totaling $26,000 but Defendants withheld further

compensation "act[ing] under the guise that more documentations and proofs were needed." Id

   6, 8. Travelers responds that it investigated water damage caused by a pipe that froze on

February 8,2014("Loss") and issued payments in 2014 for damages and expenses stemming

from the Loss. Travelers Mem. at 1, 3; Simmons Aff, ECF No. 36-2,^ 3. Travelers filed copies

ofchecks issued in 2014 to Mildred Guy totaling $99,539.88. Ex. C,ECF No. 36-6."*




^ Plaintiff does not identify the address ofthe damaged residence. The Court understands it to be the Property.
^ The Complaint is ambiguous as to which Defendant issued payment, but the Court understands it to be Travelers.
"In deciding a motion to dismiss, the Court is generally "limited to the facts as asserted within the four comers of
the complaint, the documents attached to the complaint as exhibits, and any documents incorporated in the
complaint by reference." McCarthy v. Dun & Bradstreet Corp..482 F.3d 184, 191 (2d Cir. 2007)(citation omitted).
The Court may also "consider[a document] where the complaint relies heavily upon its terms and effect, which
renders the document integral to the complaint." Chambers v. Time Warner. Inc.. 282 F.3d 147,153(2d Cir. 2002)
(quotations omitted). Because the mortgage documents and Policy form the basis ofPlaintiffs liability claims and
relationship with the Defendants, the Court may consider these documents. The Court declines to consider the
checks submitted by Travelers, as Plaintiffs reliance on them is not clear. See id. at 154("[A] plaintiffs reliance on
the terms and effect ofa document in drafting the complaint is a necessary prerequisite to the court's consideration
ofthe document on a dismissal motion; mere notice or possession is not enough."(citations omitted)).
                                           LEGAL STANDARD


        "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal. 556

U.S. 662,678(2009)(quoting Bell Atl. Corp. v. Twomblv.550 U.S. 544,570(2007)). The

Court must "accept all allegations in the complaint as true and draw all inferences in the non-

moving party's favor." LaFaro v. N.Y. Cardiothoracic Grp.. PLLC.570 F.3d 471,472(2d Cir.

2009)(quotations omitted)."A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Iqbal, 556 U.S. at 678 (citing Twomblv. 550 U.S. at 556). While the

nonmovant is "given a reasonable opportunity to respond to an opponent's motion, the

sufficiency of a complaint is a matter oflaw that the court is capable of determining based on its

own reading ofthe pleading and knowledge ofthe law. If a complaint is sufficient to state a

claim on which relief can be granted, the plaintiffs failure to respond to a Rule 12(b)(6) motion

does not warrant dismissal." McCall v. Pataki. 232 F.3d 321, 322-23(2d Cir. 2000).

         Additionally,"submissions of a pro se litigant must be construed liberally and

interpreted 'to raise the strongest arguments that they suggest'" Triestman v. Fed. Bureau of

Prisons. 470 F.3d 471,474(2d Cir. 2006)(quoting Pabon v. Wright. 459 F.3d 241, 248(2d Cir.

2006))."However,the Court 'cannot read into pro se submissions claims that are not consistent

with the pro se litigant's allegations,' and ''pro se status does not exempt a party from

compliance with relevant rules of procedural and substantive law.'" GemShares. LLC v. Kinnev.

2017 WL 2559232, at *7(S.D.N.Y. June 2,2017)(quoting Triestman. 470 F.3d at 477).^




^ Notwithstanding that Plaintiffs Complaint was drafted by counsel prior to his withdrawal, see ECF No 29, the
Court liberally construes all of her filings as she now proceeds pro se.
                                           ANALYSIS


A. Plaintiff's claims against Travelers are contractually time barred.

       The Policy between Travelers and Plaintiff states: "Suit Against Us. No action shall be

brought unless there has been compliance with the policy provisions and the action is started

within two years after the occurrence causing loss or damage." Ex. A-1,ECF No. 36-4, at 4.

"[C]ourts interpreting New York insurance contracts routinely dismiss insureds' claims as time-

barred, based on limitations clauses ... if the action is commenced more than two years from the

... physical event." Classic Laundrv & Linen Corp. v. Travelers Cas. Ins. Co. of Am..2017 WL

4350610, at *5(S.D.N.Y. June 30, 2017), affd. 739 F. App'x 41 (2d Cir. 2018)(collecting

sources). Because Plaintiffs claims relate to a Loss sustained on February 8,2014—^nearly four

years prior to her filing this suit on December 28, 2017—^her claims against Travelers must be

dismissed under the limitations clause.


B. Plaintifffails to assertfactual allegations supporting any claims against U.S. Bank

       Plaintiffs Complaint is devoid offactual allegations related to U.S. Bank. It relays no

information about U.S. Bank's relationship with Plaintiff, U.S. Bank's allegedly improper

conduct, or what claims are directed at U.S. Bank. For this reason and those described below.

Plaintiffs claims against U.S. Bank are dismissed.

C. Plaintiffdoes not sufficiently allege breach ofcontract by U.S. Bank(Count I).

       Plaintiff does not allege that U.S. Bank was a party to the Policy or otherwise obligated to

repair the water damage. See Dee v. Rakower. 112 A.D.3d 204,208-09(2d Dep't 2013)("The

essential elements for pleading a cause of action to recover damages for breach of contract are

the existence of a contract, the plaintiffs performance pursuant to the contract, the defendant's

breach of his or her contractual obligations, and damages resulting from the breach."). Any

breach of contract claim against U.S. Bank must be dismissed.

                                                4
D. Plaintiffdoes not sufficiently allege badfaith (Count II).

       Plaintiff alleges that'Defendants acted in bad faith by "fail[ing] to honor [their]

obligations to the plaintiff[] under the policy ofinsurance" and failing to issue an unambiguous

insurance contract that provides adequate coverage. FAC         36,38. "Plaintiffs claim for bad-

faith conduct in handling insurance claims is not legally-cognizable under New York law."

Polidoro V. Chubb Com..354 F. Supp. 2d 349, 352(S.D.N.Y. 2005); see also Endemann v.

Libertv Ins. Corp.. 390 F. Supp. 3d 362, 381 (N.D.N.Y. 2019)(quoting Zawahir v. Berkshire

Life Ins. Co.. 22 A.D.3d 841,842(2d Dep't 2005)("In New York,'[tjhere is no separate cause

of action in tort for an insurer's bad faith failure to perform its obligations under an insurance

contract.'"). Plaintiff also does not allege which Policy provisions are ambiguous or inadequate

and how that constitutes bad faith. This claim is dismissed.

E. Plaintiffs tort claimsfail as they are based on contractual duties(Counts III, IV, XIII).

       Plaintiff alleges that Defendants were negligent in failing to maintain the premises and

fully compensate Plaintiff for the damage and breached their contract causing intentional and

negligent infliction of emotional distress. FAC     40,46,104-06."It is a well-established

principle that a simple breach of contract is not to be considered a tort unless a legal duty

independent ofthe contract itself has been violated." Clark-Fitznatrick. Inc. v. Long Island R.

Co.. 70 N.Y.2d 382,389(N.Y. Ct. App. 1987)(citations omitted). Plaintiff does not allege, and

the Court cannot identify, any duty owed by Travelers to Plaintiff to remedy the Property

independent ofits contractual commitments under the Policy. There is also no indication of any

duty owed by U.S. Bank to rectify the water damage.

       Plaintiff fails to state a claim for intentional infliction of emotional distress ("IIED").

"IIED[] is an extremely disfavored cause of action. To prevail, plaintiff must prove extreme and

outrageous conduct that transcends all bounds of decency, and that is regarded by civilized
society as atrocious and utterly intolerable. Nothing that is alleged against [Defendants] comes

anywhere close to meeting that standard." Durant v. A.C.S. State & Local Sols. Inc.. 460 F.

Supp. 2d 492,499(S.D.N.Y. 2006)(citing Marlev v. Ibelli. 203 P. Supp. 2d 302, 311 (S.D.N.Y.

2001)). Plaintiffs tort claims are dismissed.

F. Plaintiffcannot state a claimfor indemnification or contribution (Counts VI, VII).

        Plaintiff seeks from Defendants "indemnification as a result [of] bad faith refusal to cover

coverage and their resultant losses" and "contribution for all ... expenses as a result of their

failure to fully compensate [Plaintiff]." FAC     59,62."[indemnification permits one who has

been compelled to pay for the wrong of another to recover from the wrongdoer the damages it

paid to the injured party. The party seeking indemnification must have delegated exclusive

responsibility for the duties giving rise to the loss to the party from whom indemnification is

sought, and must not have committed actual wrongdoing itself." Bd. of Managers of Olive Park

Condo. V. Maspeth Properties. LLC. 170 A.D.3d 645,647(2d Dep't 2019)(quotations and

citations omitted). Plaintiff does not identify any payment she was obligated to make to a third

party due to Defendants' wrongdoing.

        Contribution is also inapplicable because Plaintiff cannot allege a "violat[ion of] a legal

duty independent of that created by the [C]ontract." Barbagallo v. Marcum LLP. 2012 WL

1664238, at *11 (E.D.N.Y. May 11, 2012)(quotations omitted)."[S]ome form oftort liability is

a prerequisite to application ofthe[New York contribution] statute. Parties may not seek

contribution for purely economic loss resulting from a breach ofcontract, since this does not

constitute Tnjury to property.'" Id (quoting Bd. ofEduc. of Hudson Citv Sch. Dist. v. Sargent.

Webster. Crenshaw & Follev. 71 N.Y.2d 21,23-24(N.Y. Ct. App. 1987). Furthermore,

contribution is appropriate where responsibility must be apportioned between multiple

tortfeasors who are jointly liable to an injured party, which is not the case here.    Westchester

                                                 6
Ctv. V. Welton Becket Assocs.. 102 A.D.2d 34,46(2d Dep't 1984), afPd.66 N.Y.2d 642,485

N.E.2d 1029(N.Y. Ct. App. 1985).

G. Plaintiffdoes not satisfy the elements ofNew York General Business Law ("GEL")§349
   (Count VIII).

       GBL § 349(a) prohibits certain unfair or deceptive business practices. In order to succeed

on a GBL claim,"a plaintiff must demonstrate that(1)the defendant's deceptive acts were

directed at consumers,(2)the acts are misleading in a material way, and(3)the plaintiff has been

injured as a result." Maurizio v. Goldsmith. 230 F.3d 518, 521 (2d Cir. 2000)(citations omitted).

Plaintiff must show "that the acts or practices have a broader impact on consumers at large."

Oswego Laborers' Local 214 Pension Fund v. Marine Midland Bank. N.A.. 85 N.Y.2d 20,25

(N.Y. Ct. App. 1995). Plaintiff does not allege what acts by the Defendants were deceptive, how

they were materially misleading, any broad consumer impact, or a resultant injury. In short,

"[pjrivate contract disputes [such as this]... would not fall within the ambit ofthe statute." Id.

See also Maurizio. 230 F.3d at 521.

H. Plaintiff's claims related toflood insurance are inapplicable to her homeowner's insurance
   policy(Count IX).

       Plaintiff's claim for violation of the National Flood Insurance Act and related regulations

fails because the Policy is not a flood insurance policy. The Policy, in addition to more detailed

contractual language excluding "flood" from coverage, is accompanied by a clear notice stating:

"Your Homeowners policy DOES NOT cover flood loss to your home and contents." Ex. A-1,

EOF No. 36-4 at 3, 21. Count IX is dismissed.

/, Plaintiffcannot state a claimfor civil conspiracy (Count X).

       "New York does not recognize civil conspiracy to commit a tort as an independent cause

of action; rather, such a claim stands or falls with the underlying tort." Hebrew Inst. for Deaf&

Exceptional Children v. Kahana. 57 A.D.3d 734,735(2d Dep't 2008)(citing Salvatore v.
Kumar. 45 A.D.3d 560,563-64(2d Dep't 2007))."[W]here there is an underlying tort, the

elements of civil conspiracy are:(1)the corrupt agreement between two or more persons,(2)an

overt act,(3)their intentional participation in the furtherance of a plan or purpose, and(4)the

resulting damages." In re Allou Distributors. Inc.. 379 B.R. 5, 36(Bankr. E.D.N.Y. 2007)

(quoting Pone v. Rice. 2005 WL 613085, at *13(S.D.N.Y. 2005))(quotations omitted). Plaintiff

fails to proffer facts supporting an underlying tort claim against Defendants, let alone the

existence of a corrupt agreement among Defendants. This claim is dismissed.

J. Plaintifffails to state claims under Sections 1983 and 1985(Count XI).

       Plaintiff alleges that Defendants deprived her of constitutional rights by failing to

educate, train, and supervise employees in processing water damage claims under 42 U.S.C.

§ 1983, and that Defendants' officers engaged in a conspiracy to deprive Plaintiff of her rights in

violation of42 U.S.C. § 1985.       FAC     80-85. "Section 1983 governs civil rights actions

against a person acting under color of state law" who deprives another of constitutional rights.

Pleasure Island. Inc. v. Citv ofNew York. 2013 WL 2311837, at *4(E.D.N.Y. May 24,2013).

"Private conduct is simply beyond the reach of[S]ection 1983 no matter how discriminatory or

wrongful that conduct may be." Netti v. Avers. 2017 WL 7542494, at *13(N.D.N.Y. Oct. 5,

2017), report and recommendation adopted^ 2018 WL 813509(N.D.N.Y. Feb. 9,2018)

(quotations omitted). Because Defendants are "private entit[ies], and there are absolutely no

allegations that would establish a conspiracy with state officials or any other allegations

establishing state action," Plaintiffs Section 1983 claim is dismissed. Id. at 14.

       Plaintiffs Section 1985 claim also fails. Such a claim requires "(1)a conspiracy;(2)for

the purpose of depriving, either directly or indirectly, any person or class of persons of equal

protection of the laws, or ofequal privileges and immunities under the laws;(3)an act in

furtherance ofthe conspiracy;(4) whereby a person is either injured in [her] person or property
or deprived of any right of a citizen ofthe United States. Furthermore, the conspiracy must also

be motivated by 'some racial or perhaps otherwise class-based, invidious discriminatory animus

behind the conspirators' action.'" Mian v. Donaldson. Lufkin & Jenrette Sec. Corp.,7 F.3d 1085,

1087-88(2d Cir. 1993)(quoting United Bhd. of Carpenters. Local 610 v. Scott 463 U.S. 825,

828-29(1983)). Plaintiff does not plead sufficient facts to support the existence of a conspiracy

or that any alleged claim denial was motivated by discriminatory animus.

K. Plaintiffoffers nothing to support discrimination under the FHA and ECOA (Count XII).

       Plaintiff alleges that Defendants violated the FHA and ECOA by maintaining policies

and practices that adversely impacted African Americans. FAG        87-91, 97-99. She fails to state

a claim as to both.

       To state a disparate impact claim under the FHA,a plaintiff must allege "(1)the

occurrence of certain outwardly neutral practices, and (2)a significantly adverse or

disproportionate impact on persons of a particular type produced by the defendant's facially

neutral acts or practices." Mhanv Mgmt.. Inc. v. Ctv. of Nassau. 819 F.3d 581,617(2d Cir.

2016)(quotations omitted). To state a disparate impact claim under the ECOA,"a plaintiff must

identify a specific policy or practice which the defendant has used to discriminate and must also

demonstrate with statistical evidence that the practice or policy has an adverse effect on the

protected group." Germain v. M & T Bank Corp., 111 F. Supp. 3d 506, 526 n.lO (S.D.N.Y.

2015)(quoting Powell v. Am. Gen. Fin.. Inc.. 310 F. Supp. 2d 481,487(N.D.N.Y. 2004)).

Plaintiff does not identify any specific policy or practice by Defendants nor adverse impact on

Afncan Americans. Construing Plaintiffs claims broadly, nothing supports a disparate treatment

claim either. Indeed, Mildred Guy was granted a mortgage by U.S. Bank's predecessor in

interest, issued an insurance policy by Travelers, and received, by Plaintiffs admission,

compensation in response to her insurance claim. S^FAC ^ 6.
L Travelers' claimfor declaratory reliefis granted based on the limitations clause.

       Travelers seeks a declaration that it has no obligation to Mildred and Lynette Guy in

connection with the Loss. This motion is greinted to the extent that future claims based on the

Loss would be barred by the Policy's two-year limitations clause. The Court cannot and does not

determine whether Travelers' payment fully covers the Loss amount, given Plaintiffs contention

that the Property sustained over $150,000 worth of damage and the Court's inability to consider

on a motion to dismiss the checks submitted by Travelers.

                                          CONCLUSION


       For the foregoing reasons. Defendants' motions to dismiss are granted and Travelers'

motion for declaratory relief is granted in part.



SO ORDERED.


Dated: Brooklyn, New York
       January 7*/.2020                                  s/Raymond J. Dearie


                                                                   ID J. DEARIE
                                                         United States District Judge




                                                    10
